Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments on Clarity of the Claims
Applicant recites “at least one hydrodynamic bearing” numerous times in the claims. The phrase “at least one” is a mathematical expression meaning “one or more” wherein the presence of one element of the group is known but the total number is not. Therefore, applicant is reciting “one or more hydrodynamic bearings.” The total number of bearings claimed is unknown, per the definition of the phrase. The examiner is interpreting the phrase to mean that applicant is claiming an indefinite number of bearings. However, in view of the specification, the claims appear to be compliant with 35 U.S.C. 112(b). 
The term “hydrodynamic bearing” has been interpreted according to the accepted standard definition of the term, which is: 
“A hydrodynamic bearing is typically a low-clearance assembly that relies on a film of oil (and occasionally air) that develops space while the spindle is rotating. The bearings transmit (float) the load on self-renewing film of lubricant.”

This includes journal bearings made from various materials including plastics.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claim 1, 4, 8, 11, 12, 14 and 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.






Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. Applicant is required to use the proper terms commensurate with the technology he is describing in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. It has been found to be compliant with both requirements. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102012214850 A1.
Regarding claim 1, DE ‘850 shows (in bold): 
An electric transmission assembly (figure 1) comprising: a stator (22) arranged inside of an outer housing (14); a rotor (20) configured to be rotatably driven by the stator, the rotor including a rotor shaft (26); and at least one hydrodynamic bearing (38, 40) arranged between the rotor shaft and the outer housing, and the at least one hydrodynamic bearing is formed from a non- metallic material.
  
“This immediate, ie the intermediate arrangement of thrust washers not requiring investment, for example, be made possible when the bearing elements 38, 40 are made of plastic.” – from the translation. 
Regarding claim 2, the bearings of DE ‘850 can be made from plastic. 
Regarding claim 3, the bearings 38, 40 of DE ‘850 are arranged on opposite ends of the rotor. 
Regarding claim 4, the bearings 38, 40 of DE ‘850 are arranged in different sections of the housing 14. 
Regarding claim 9, DE ‘850 shows slots 138b. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamm et al. ‘019 in view of WO 01/35515 A1.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Regarding claim 1, Lamm shows (in bold): 
An electric transmission assembly (figure 1) comprising: a stator arranged inside of an outer housing (12, see marked up drawing); a rotor configured to be rotatably driven by the stator, the rotor including a rotor shaft (3); and at least one 15, 16) arranged between the rotor shaft and the outer housing, and the at least 

	Lamm shows ball bearings 15, 16 supporting the rotor shaft 3. Lamm does not show hydrodynamic bearings. 
	WO ‘515 shows in figure 1 a motor with stator 22, rotor 12 and rotor shaft 16. In figure 3 is shown a plastic bearing 50 in the housing 32. There is one bearing at each end of the rotor. Regarding the bearings 50, the reference states:
“In the preferred embodiment the bearings 50 are molded from a high performance polymeric plastic. One preferred bearing material is VESPEL® (Trademark) SP-2624 grade manufactured by DuPont (Trademark), due to its superior wear characteristics and extremely low coefficient of thermal expansion properties. Other bearings could be used in the system of the invention with suitable lubrication. Use of the VESPEL® (Trademark) SP-2624 polymer is advantageous because it can be manufactured to very close tolerances (as low as .0005 inches for small diameters) with no machining required, thereby minimizing manufacturing costs.”

Thus, it is plainly apparent that using a plastic for electric motor bearings is well known to have advantages. 
	Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify Lamm by replacing the ball bearings 15, 16 with plastic bearings as taught by WO ‘515 because it would have been the simple substitution of one known element for another to obtain predictable results. 
	Regarding claim 5, WO ‘515 shows bearing 50 with flange 52 forming a second bearing surface. 
	Regarding claim 6, the bearing 50 of WO ‘515 is one piece. 
	Regarding claim 7, WO ‘515 discloses the claimed invention except for the fact that it is one piece. It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to make bearing 50 in two pieces instead of one, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Further, MPEP § 2144.04 states: 

“In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").”
	Regarding claim 8, WO ‘515 shows anti-rotation flats 54a in figure 4. 
	Regarding claim 10, WO ‘515 shows flat sections 58 and grooved sections 59 with ramped portions (see marked up drawing) therebetween. 
	Regarding claim 11, Lamm shows differential 5 and first gear 4a. 
	Regarding claim 12, Lamm shows differential 5 driving output shafts 6, 7 for the purpose of driving wheels of a vehicle. 
	Regarding claim 13, Lamm shows rotor shaft 3 coaxial with output shaft 6. 
	Regarding claim 14, Lamm shows second gear 4b, countershaft 8, third gear 4c, and fourth gear 5a.
	Regarding claim 15, countershaft 8 of Lamm is parallel but offset from rotor shaft 3. 
	Regarding claim 16, the countershaft 8 of Lamm is arranged radially outward from the differential. 
	Regarding claim 17, Lamm shows (in bold):
An electric transmission assembly (figure 1) comprising: a stator arranged inside of an outer housing (12, see marked up drawing); a rotor configured to be rotatably driven by the stator, the rotor including a rotor shaft (3);-29-6913358.1INA-PT 1145 (P201274 US01)at least one 15, 16) arranged between the rotor shaft and the outer housing, the least one 5) configured to be drivingly engaged by the rotor shaft via a plurality of intermediary gears (4, 5).

Lamm shows ball bearings 15, 16 supporting the rotor shaft 3. Lamm does not show hydrodynamic bearings. 
	WO ‘515 shows in figure 1 a motor with stator 22, rotor 12 and rotor shaft 16. In figure 3 is shown a plastic bearing 50 in the housing 32. There is one bearing at each end of the rotor. Regarding the bearings 50, the reference states:
“In the preferred embodiment the bearings 50 are molded from a high performance polymeric plastic. One preferred bearing material is VESPEL® (Trademark) SP-2624 grade manufactured by DuPont (Trademark), due to its superior wear characteristics and extremely low coefficient of thermal expansion properties. Other bearings could be used in the system of the invention with suitable lubrication. Use of the VESPEL® (Trademark) SP-2624 polymer is advantageous because it can be manufactured to very close tolerances (as low as .0005 inches for small diameters) with no machining required, thereby minimizing manufacturing costs.”

Thus, it is plainly apparent that using a plastic for electric motor bearings is well known to have advantages. 
	Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify Lamm by replacing the ball bearings 15, 16 with plastic bearings as taught by WO ‘515 because it would have been the simple substitution of one known element for another to obtain predictable results. 
	Regarding claim 18, the rotor 3 of Lamm is hollow and receives output shaft 6. 
	Regarding claim 19, both Lamm and WO ‘515 show motor bearings secured to separate sections of a housing and disposed at opposite ends of their respective rotor.   
	Regarding claim 20, WO ‘515 shows plastic bearings 50 disposed at opposite ends of a rotor of a motor. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 14 December 2021 and 10 August 2021 have been considered by the examiner. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Tuesday, September 20, 2022